SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-52235 REMEDIATION SERVICES, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-2834498 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1111 Hughes Court Wylie, Texas 75098 (Address of principal executive offices) (972) 488-1111 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer [ ] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes [X]No []. As of November 1, 2009, there were 5,906,950 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis or Plan of Operation 14 PART II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 2 Changes in Securities 18 Item 3 Default upon Senior Securities 18 Item 4 Submission of Matters to a Vote of Security Holders 18 Item 5 Other Information 18 Item 6 Exhibits and Reports on Form 8-K 18 2 REMEDIATION SERVICES, INC.
